[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-14302         ELEVENTH CIRCUIT
                                                 NOVEMBER 17, 2011
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

                  D.C. Docket No. 2:09-cv-01238-AKK


PROFESSIONAL ASSET STRATEGIES, LLC,
NORMAN M. BERK,

                                                       Plaintiffs - Counter -
                                                    Defendants - Appellants,

    versus

CONTINENTAL CASUALTY COMPANY,

                                                       Defendant - Counter -
                                                        Claimant - Appellee,

HOWARD SCHULTZ,

                                                     Third Party - Defendant.

                     ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                          (November 17, 2011)
Before EDMONDSON, CARNES, and KRAVITCH, Circuit Judges.



PER CURIAM:



      Plaintiffs-Appellants, Professional Asset Strategies (“PAS”) and Norman M.

Berk (collectively “Plaintiffs”), appeal the district court’s grant of summary

judgment in favor of Defendant-Appellee Continental Casualty Company

(“Continental”) disposing of Plaintiffs’ insurance-based claims. No reversible

error has been shown; we affirm.

      PAS and its sole owner, Berk, provide fee-only investment advice to clients.

PAS does not take custody or possession of its clients’ funds; the funds and assets

are held by custodian Charles Schwab (“Schwab”) in accounts in the clients’

names.

      In October 2003, PAS employed Andrew Petrofsky. At Petrofsky’s urging,

Petrofsky’s grandparents, Howard and Merle Schultz, moved their investment

accounts to Schwab for PAS’s management. In early 2005, Petrofsky began

stealing money from his grandparents’ account and continued to do so into 2008.

Petrofsky carried out his theft, in part, by writing checks on his grandparents’

accounts -- on checks issued by Schwab directly to the grandparents -- and forging

                                          2
his grandparents’ signatures. Petrofsky carried out and concealed his conduct by

using his position at PAS to gain access to Schwab’s software. With access to

Schwab’s software, Petrofsky was able to modify his grandparents’ Schwab

account data to escape detection.

      Berk discovered Petrofsky’s theft in August 2008 and discharged him.

Petrofsky is currently in prison. Before Berk’s discovery of theft, no one at PAS

had knowledge of Petrofsky’s acts except Petrofsky. PAS sought coverage for the

losses incurred by Petrofsky’s grandparents under a professional liability policy

issued by Continental. The policy issued in 2002 and was renewed each year.

Continental denied coverage. Plaintiffs brought suit in circuit court in Alabama

seeking a declaratory judgment that coverage existed under the policy; the case

was removed to federal district court.

      The policy issued to Plaintiffs by Continental provided that Continental

would pay all claims:

             first made against you and reported in writing to us
             during the policy period by reason of an act or omission
             in the performance of professional services by you or by
             any person for whom you are legally liable provided that
             ... prior to the effective date of this policy, none of you
             had a basis to believe that any such act or omission, or
             interrelated act or omission, might reasonably be
             expected to be the basis of a claim. (Emphasis added).



                                          3
       Continental contends that no coverage is due under the policy because

Petrofsky -- an employee of PAS -- falls within the definition of “you” in the

policy. Continental also argues that Petrofsky was conducting “professional

services” in the commission of his wrongful acts and knew or should have known

at the time of the policy’s effective renewal date that his acts might reasonably

result in a claim on the policy. The district court agreed.*

       Plaintiffs advance three arguments in an attempt to overcome Continental’s

denial of coverage. Plaintiffs contend that Petrofsky was not performing

“professional service” when he stole the funds so he can not fall within the

definition of “you” under the policy; a material issue of facts exists about whether

Petrofsky had reason to believe that his acts would result in a claim; and coverage

is due under the policy’s “innocent insured” provision notwithstanding the prior

knowledge of its employee who was misappropriating funds.

       As we have said,


       *
         Petrofsky also urged his mother-in-law to move her investment account to Schwab for
PAS’s management. According to Plaintiff, no thefts against that account occurred until after the
effective date of the policy in 2008. Thefts from the mother-in-law’s account were accomplished
in the same manner as the thefts from the grandparents’ account. The district court ruled that the
mother-in-law thefts during the policy period were interrelated to the pre-policy thefts from the
grandparents and were also foreclosed from coverage by Petrofsky’s prior knowledge of his pre-
policy thefts. Plaintiff’s brief argues in conclusory and unpersuasive terms that the district court
erred in its treatment of the mother-in-law thefts. Plaintiff’s cursory treatment of this issue fail to
address the terms of the policy -- quoted above -- which include expressly “interrelated act[s]”
that “might reasonably be expected to be the basis of a claim.”

                                                  4
             [i]t is well established ... that when doubt exists as to
             whether coverage is provided under an insurance policy,
             the language used by the insurer must be construed for
             the benefit of the insured. Further, when ambiguity
             exists in the language of an exclusion, the exclusion will
             be construed so as to limit the exclusion to the narrowest
             application reasonable under the wording. However, it is
             equally well settled that in the absence of statutory
             provisions to the contrary, insurers have the right to limit
             their liability by writing policies with narrow coverage.
             Indeed, if there is no ambiguity, courts must enforce
             insurance contracts as written and cannot defeat express
             provisions in a policy, including exclusions from
             coverage, by making a new contract for the parties.

HR Acquisition I Corp. V. Twin City Fire Ins. Co., 547 F.3d 1309, 1315 (11th Cir.

2008) (internal quotations and citations omitted).

      Plaintiffs’ argument that Petrofsky’s theft cannot constitute “professional

services” because Petrofsky acted outside the scope of his duties to accomplish the

theft is without merit. That a person acted outside his authority does not mean he

was not in the act of rendering professional services. And, as the district court

aptly noted, if Plaintiffs are correct that Petrofsky’s acts fall outside the definition

of “professional services,” then no coverage could be claimed because a valid

claim under the policy requires that the conduct arise “in the rendering of

professional services.”




                                            5
         About Plaintiffs’ argument that a material issue of fact exists about

Petrofsky’s belief that his acts would result in a claim against PAS, the stipulated

facts show that Petrofsky expended some effort to hide his theft from his victims.

Under the language of the policy, the question is whether an objective person in

Petrofsky’s position should have expected that his acts might form the basis of a

claim. So, apart from Petrofsky’s subjective beliefs, on these stipulated facts a

reasonable person could only expect that these acts might form the basis of a

claim.

         The “innocent insured” clause also fails to support Plaintiffs’ coverage

claim. The “innocent insured” clause provides that if coverage is excluded

               as a result of any criminal, dishonest, illegal, fraudulent
               or malicious acts by any of you, we agree that the
               insurance coverage that would otherwise be afforded
               under this Policy will continue to apply to any of you
               who did not personally commit, have knowledge of, or
               participate in such criminal, dishonest illegal, fraudulent
               or malicious acts or in the concealment thereof from us.

         As noted by the district court, Continental’s denial of coverage is not based

on the “criminal, dishonest, illegal, fraudulent or malicious” nature of Petrofsky’s

acts. Continental argues that the innocent insured clause is inapplicable:

Petrofsky’s prior knowledge of the claim defeated coverage, not the criminality of

his acts.

                                            6
      In a case brought against Continental involving similar language and a

dishonest employee with knowledge of his own wrongdoing on the policy’s

effective date, in an unpublished opinion, a panel of the United States Court of

Appeals for the Fourth Circuit -- citing with approval the opinion of the district

court in this case -- upheld the denial of coverage based on the knowledge of the

dishones

‘t employee. Bryan Brothers, Inc. v. Continental Cas. Co., 419 Fed. Appx. 422

(4th Cir. 2011). Although the Bryan Brothers opinion is not binding precedent in

the circuit where it issued, its reasoning seems persuasive here.

      The professional liability policy that PAS purchased from Continental

negated coverage of a claim if any of a broad group of persons affiliated with PAS

-- including all employees -- knew of the basis of a claim on the policy’s effective

date. Continental had the right to so limit its liability.

      AFFIRMED.




                                            7